Title: Orderly Book, 14 November 1758
From: Washington, George
To: 



[14 November 1758]

Camp at Loyal Hannon Novr 14th 1758
Parole Barbadoes
Field Officer for to morrow Majr Jameson.
Whereas the Circumstances of the times require that a Disposition be immediately made of the Troops under Brigadeer Genl Forbes Commandr[,] the Army is to be divided into three Bodys and to be Commanded by Colo. Bouquet Montgomrie and Washington who is to Act as Brigadiers receiving all reports & givining orders &c. regarding their respective division⟨s⟩ or Brigades the right Wing to be Commanded by Colo. Washington to Consist of the 1st Virginia regimt[,] two Companies of Artificers, N. Carolineans, Marylandrs and Lower County’s.
The Senter to be Commanded by Colo. Montgomrie and to Consist of the Highlanders and 2d Virginia Regimt.
The left wing to be Commanded by Colo. Bouquet Consisting of the three Battallions of Pensilvanians and Royall Americans.
The reserve to be Commanded by  to Consist of 200 Highlanders 200 of the 2d V. Regimt & 200 of the Pensilvanians.

The Meantime the Virginians to be under the Command of Brigadier Washington.
The Highlanders under the Command of Brigadier Montgomrie, and the Pensilvas. under the Command of Colo. Bouquet.
The first Division to March to morrow Morning and to draw 8 Days provisions and meat for 4 Days driving Cattle with them to Compleat them with the rest.
The 2d Division to march with the field Train of Artillery at one oClock with the same Qty of Provisions and the third Division to be Comple[te]d to morrow with the same Number of Days as the former.
The Mens Tents are to be left in Store and properly Rowld up with their Marks as likewise half the remainder of Camp Kettles.
The Amunition & 3 Spare flints are Carefully to be examind and Compleated.
The fallen Axes being Immediately wanted to open the roads they are this Afternoon to be given to Lt Lyons at the Store who will return the receipts.
The Commanding Officers of Corps to send to Capt. Hays such a Number of Cartridges as will only Compleat their Corps with 44 rounds Pr Man besides the 36 rounds which they Carry and each Corps to mark their Amunition so that no mistake may happen in the Issuing of it. they are to send their Amunition to Mr Eveard to the Artillery park who will receive it and Load into Waggons Immediately.
After Orders
The Mens tents to be left pitched & a proportion of each Corps to Guard them.
All the Horses belonging to the King that were deliverd to the Troops are to be returnd to morrow Morning and the Genl will make a Distribution of them amongst the Troops in the proportion of 2 to 100 Men.
B. O.
The Troops that March to morrow morning are to be Compleated to night agreeable to the Genls orders of this day and every thing in readiness to March at 8 OClock in the morning at farthest.

The Commanding Officer of each Corps of that Division that Marches is to carry only such Men as he can most depend on a return of which is to be givin to Majr Stewart this night—Such of those Men as are pitched on to March to morrow morning that are now on Guard are Immediately to be releivd by those that Stay.
